Citation Nr: 1021124	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 rating decision in which the RO, inter 
alia, denied service connection for bilateral hearing loss 
and for tinnitus.  The Veteran filed a notice of disagreement 
(NOD) in December 2007, and the RO issued a statement of the 
case (SOC) in June 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2008.  The RO issued a supplemental 
statement of the case (SSOC) in March 2010.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been developed.

2.  The Veteran does not have hearing loss in either ear to 
an extent recognized as a disability for VA purposes.

3.  No credible evidence of tinnitus was shown in service or 
for many years thereafter, and the most persuasive opinion to 
address the question of whether there exists a nexus between 
alleged in-service noise exposure and the Veteran's tinnitus 
weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection for both bilateral hearing loss and tinnitus, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  The letter also 
provided general notice to the Veteran regarding VA's 
assignment of disability ratings and effective dates (in the 
event service connection is granted) pursuant to the notice 
requirements of Dingess/Hartman.  The October 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the August 2007 letter.  

The record also reflects that VA has made all reasonable 
efforts to obtain or assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, records from the Social 
Security Administration (SSA), private treatment records, and 
the report of an August 2007 VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of either matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.	Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 1110; 38 C.F.R. §3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that exposure to loud noise while in 
service caused bilateral hearing loss and tinnitus.  
Specifically, he asserts that exposure to artillery fire 
while serving aboard the U.S.S. Okinawa as a gunnery crewman 
resulted in hearing loss and tinnitus.  In his substantive 
appeal, the Veteran said that he was exposed to the firing of 
anti-aircraft guns (at the rate of up to 60 rounds per 
minute) while serving off the Vietnamese coast.  The Veteran 
also stated that his civilian occupation was in printing, and 
that he worked in an office and was not exposed to loud 
noises since his discharge from the Navy.

At the outset, the Board notes that the Veteran's DD-214 show 
that he served in the Navy as a boatswain's mate for two 
years.  While there is no evidence of noise exposure during 
service, the Board notes that even if the Board accepts the 
Veteran's assertion of in-service noise exposure as credible, 
the record presents no basis for a grant of service 
connection for bilateral hearing loss or tinnitus.  

Service treatment records reflect no complaints of diminished 
hearing or ringing of the ears, but reveal that hearing 
during service and at separation was within normal limits.  
An October 1968 Report of Medical Examination at discharge 
includes a notation that the Veteran had normal ears, and 
that he scored 15/15 on the Whispered Voice Test for hearing.  
(Similar findings were shown during September 1965 and 
October 1966 enlistment examinations.) 

The above-described evidence reflects that neither a 
bilateral hearing loss disability nor tinnitus was shown 
during service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, pertinent to the Veteran's 
claim for tinnitus, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. 
§ 3.303(d).

In December 2006, the Veteran underwent a private 
audiological evaluation which revealed that speech 
recognition scores were 100 percent in each ear.  The Board 
notes that the report of the private audiological examination 
also contains graphical results of audiological testing, with 
no transcription of the results into numerical values; hence, 
VA may not consider the report as evidence for evaluation 
purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  In rhe report, however, the audiologist 
(L.H.) concluded that the Veteran had mild conductive to 
mild/ moderate sloping sensorineural hearing loss in each 
ear.  In addition, the audiologist opined that it was 
"highly likely" that the Veteran's hearing loss and 
tinnitus was attributable to noise exposure during his 
military service.

The report of an August 2007 VA audiological evaluation 
reflects that on audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right
0
5
5
15
 35
Left
5 
10
10
35
 35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to moderate high 
frequency sensorineural hearing loss bilaterally and tinnitus 
in the left ear only.  The examiner, upon reviewing the 
claims file, also opined that it was "less than likely" 
that the current hearing loss and tinnitus were related to 
military service, and that the Veteran's hearing loss did not 
meet the VA definition of a disability.

Even if the Board finds credible the Veteran's statements 
regarding in-service noise exposure, the above-cited testing 
results do not establish a current hearing loss to an extent 
recognized as a disability in either ear, as defined by 38 
C.F.R. § 3.385.  As indicated, auditory thresholds were not 
40 decibels or greater at any of the frequencies, the 
auditory thresholds at the minimum three of the frequencies 
were not 26 decibels or greater, and the Maryland CNC speech 
recognition scores were not greater than 94 percent.  See 38 
C.F.R. § 3.385.  Moreover, neither the Veteran nor his 
representative has presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation.  Hence, the Veteran does not have a hearing 
loss disability for VA purposes.

With regard to tinnitus, the first documented evidence of 
tinnitus is the December 2006 private examination.  The 
Veteran said that tinnitus began during service and that he 
was exposed to noise when firing anti-aircraft-type guns 
while aboard his ship.  He also stated that he was not 
exposed to noise during his civilian life.

The Board points out that a layperson is competent to report 
on matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Bron, 5 Vet. App. 91, 93 (1993).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as tinnitus (i.e., ringing in his ears).  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran is competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

In this case, although the Veteran is competent to state that 
the onset of his tinnitus was during service, the Board finds 
that these statements are not credible.  In this regard, the 
Board points out that the Veteran never made any complaints 
regarding his ears generally, or tinnitus specifically, 
during his service.  Moreover, private medical records dated 
from August 1966 to November 1978 indicate that the Veteran 
made no complaints regarding tinnitus.  

Because the Board finds that the Veteran's statements 
regarding the onset of his tinnitus are not credible, the 
Board must rely on the first documented evidence of tinnitus 
to establish onset.  In this case, the earliest objective 
medical evidence is the December 2006 private examination-38 
years after the Veteran's service.  The Board notes that the 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor tha tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the fact that there are no 
documented complaints or treatment for tinnitus for 38 years 
after discharge belies the Veteran's current reports of 
continuity of symptomatology in connection with this claim 
for monetary benefits.  The Board finds more credible the 
medical report at separation from service that reflects that 
he had no ear problems.  The Board also notes that the 
Veteran's SSA records indicate that he reported that he was a 
machine operator, an occupation that potentially exposed to 
him to noise during civilian life. 

Moreover, the record contains conflicting opinion evidence on 
the question of whether current tinnitus is related to the 
Veteran's military service.  In December 2006, a private 
audiologist opined that it was "highly likely" that the 
Veteran's tinnitus was service-connected.  Conversely, the 
August 2007 VA examiner opined that the Veteran's tinnitus 
was "less than likely" connected to his military service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the VA examiner's opinion 
is more persuasive than that of the private audiologist.  The 
VA examiner reviewed the entire claims file in reaching her 
conclusions.  On the other hand, the private audiologist 
relied on statements made by the Veteran that were not 
consistent with the contemporaneous record.  The fact that 
the Veteran's service treatment records and private medical 
records dated from August 1966 to November 1978 are 
unremarkable for tinnitus tends to support the VA examiner's 
opinion.  

Finally, the Board notes that, as for any direct assertions 
by the Veteran and/or his representative that the Veteran has 
hearing loss to an extent recognized as a disability for VA 
purposes and that there exists a medical relationship between 
each disability under consideration and service, such 
assertions provide no basis for allowance of either claim.  
As indicated above, the matters of current disability and/or 
medical nexus upon which these claims turn are matters within 
the province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-138 (1994).  As neither the appellant nor 
his representative is shown to be other than a layperson 
without appropriate training and expertise, neither is 
competent to render a probative (persuasive) opinion on 
either matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
for tinnitus must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


